Citation Nr: 0813381	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).	

2.  Entitlement to service connection for hypertension, post-
operative aneurysm, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in May 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
August 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.  The 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  The decision 
concerning the claim for hypertension is deferred pending the 
additional development.


REMAND

Pursuant to the Board's remand in August 2006, the AMC sent 
the veteran a letter in August 2006 and gave him an 
opportunity to provide specific information about his 
stressors to enable reasonable corroboration efforts.  The 
veteran was advised that VA might decide his claim within 60 
days, but that he had a year within which to respond to the 
letter.  The AMC did not receive a response from the veteran 
before it issued a supplemental statement of the case in June 
2007 and returned the appeal to the Board in July 2007.

In September 2007, however, the Board received material 
transmitted to the RO in New Orleans by the veteran's 
representative in March 2007.  This material included a PTSD 
questionnaire completed by the veteran in March 2007, which 
provided additional details concerning his claimed stressors 
that had not been given in the PTSD questionnaire that he had 
completed in February 2002 or in his testimony in May 2006.  
In February 2008, the veteran's representative waived RO 
consideration of this evidence.

Because the material received by the Board in September 2007 
contains additional details concerning the veteran's reported 
stressors, consideration should be given to whether the 
additional details, together with the information contained 
in the veteran's service personnel records and the 
information previously provided by the veteran in his 
February 2002 questionnaire and his May 2006 testimony, now 
permit an attempt to verify the veteran's reported stressors.

Accordingly, the case is REMANDED for the following action:

1.  Examine the information provided by 
the veteran in the February 2002 and March 
2007 PTSD questionnaires and in his May 
2006 testimony, together with the 
information in the veteran's service 
personnel records and determine whether 
there is now sufficient information to 
attempt to verify the veteran's reported 
stressors.  If there is sufficient 
information, document the attempts to 
verify the stressors.  If there is 
insufficient information, so inform the 
veteran, tell him what information should 
be supplied, and give him an opportunity 
to provide the missing information.  

2. If a stressor is verified, schedule the 
veteran for an examination to determine if 
he meets the diagnostic criteria for PTSD 
based upon the verified stressor. If an 
examination is scheduled, the veteran's 
claims folder should be available to the 
examiner, and the examiner should 
specifically explain the basis for the 
opinion concerning whether the veteran 
meets the diagnostic criteria for PTSD 
based upon the verified stressor.

3. Thereafter, readjudicate the claim. If 
the benefit sought remains denied, then 
issue a SSOC and give the veteran and his 
representative an opportunity to respond 
thereto. Then, if in order, return the 
appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



